 1
 2
 3
 4
 5
 6
 7
 8                          IN THE UNITED STATES DISTRICT COURT

 9                      FOR THE WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
10
11   Dale Brickman,                                   Case No.: 2:18-cv-01144-RSM
     Beki Brickman,
12
13                    Plaintiffs,
14        vs.
15                                                    STIPULATION AND ORDER FOR
     Experian Information Solutions, Inc.,            DISMISSAL WITH PREJUDICE AS TO
16   an Ohio corporation,                             DEFENDANT EQUIFAX
17   Equifax Information Services, LLC,               INFORMATION SERVICES, LLC
     a Georgia limited liability company, and
18   New Penn Financial LLC
19   dba Shellpoint Mortgage Servicing,
     a foreign limited liability company,
20
21                  Defendants.

22
23
24
          Plaintiff and Defendant Equifax Information Services, LLC (hereinafter referred to as
25
     “Equifax”), through counsel undersigned and pursuant to Rule 41(a)(1)(A)(ii), hereby
26
     stipulate that the above-captioned action may be dismissed with prejudice against Defendant
27
     Equifax, only, without sanctions and with each party to bear its own attorneys’ fees and
28
     costs, in accordance with the form of dismissal order filed concurrently herewith.
29
30

                                                                         ROMERO PARK P.S.
       STIPULATION AND ORDER                                       155-108th Avenue N.E., Suite 202
                                                                      Bellevue, WA98004-5901
       FOR DISMISSAL - 1                                     Tel: (425) 450-5000 Fax: (425) 450-0728
 1   Date: April 12, 2019                        Date: April 26, 2019

 2   ROMERO PARK P.S.                            DONALD G. GRANT, P.S.
 3
     By: /s/ Justin D. Park                      By: /s/ Donald G. Grant (Via Email
 4   Justin D. Park                              Authorization)
 5   Email: jpark@romeropark.com                 Donald G. Grant
     155 108th Ave Ne, Suite 202                 Email: don@dongrantps.com
 6   Bellevue, WA 98004                          1700 Main Street, Suite 245
 7   Telephone: (425) 450-5000                   Washougal, WA 98671
     Fax: (425) 450-0728                         Telephone: (360) 694-8488
 8   Attorney for Plaintiffs                     Fax: (360) 694-8688
                                                 Attorney for New Penn Financial LLC
 9
10   Date: April 30, 2019                        Date: April 26, 2019
11
     MARKOWITZ HERBOLD PC                        STOEL RIVES
12
13   By: /s/ Jeffery M. Edelson (Via Email       By: /s/ Rachel Groshong (Via Email
     Authorization)                              Authorization)
14   Jeffrey M. Edelson                          Rachel Groshong
15   Email: JeffEdelson@MHGM.com                 Email: rachel.groshong@stoel.com
     1211 SW 5th Ave, Suite 3000                 600 University St., Suite 3600
16   Portland, OR 97204-3730                     Seattle, WA 98101-3197
     Telephone: (503) 295-3085                   Telephone: (206) 624-0900
17
     Fax: (503) 323-9105                         Fax: (206) 386-7500
18   Attorney for Equifax                        Attorney for Experian
19
20
21
       IT IS SO ORDERED.
22
       Dated this 9 day of May 2019
23
24
25
26
27
                                             A
                                             RICARDO S. MARTINEZ
28                                           CHIEF UNITED STATES DISTRICT JUDGE
29
30

                                                                  ROMERO PARK P.S.
     STIPULATION AND ORDER                                  155-108th Avenue N.E., Suite 202
                                                               Bellevue, WA98004-5901
     FOR DISMISSAL - 2                                Tel: (425) 450-5000 Fax: (425) 450-0728
